Exhibit 10.1

LIGGETT GROUP LLC
100 Maple Lane
Mebane, NC 27302-8160










October 29, 2013








Mr. Ronald J. Bernstein
329 Circle Park Place
Chapel Hill, NC 27517


Dear Ron:


This letter agreement constitutes an amendment to the Employment Agreement dated
as of November 11, 2005 and as amended on January 14, 2011, (the “Agreement”),
between Liggett Group Inc. (the “Company”) and Ronald J. Bernstein
(“Executive”). The Company and Executive wish to further amend the Agreement as
set forth below. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed thereto in the Agreement.


A.
The Agreement is amended in the following respects:



1.
Section 3(a) of the Agreement is deleted and replaced by the following:

 
(a) Salary. Effective January 1, 2014, the Company shall pay Executive a base
salary of $1,000,000 per annum, as the same may be increased from time to time
as provided herein (the “Salary”), payable in installments at such regular
intervals as the Company customarily pays its other executives (but in no event
less often than monthly).


B.
This letter agreement constitutes an amendment to and a modification of the
Agreement and shall for all purposes be considered a part of the Agreement.
Except as amended hereby, the Agreement is confirmed and ratified in all
respects and shall remain in full force and effect.



Please indicate your agreement with the foregoing by countersigning two copies
of this letter agreement in the space provided below and returning one of such
copies to us.


Very truly yours,


LIGGETT GROUP LLC and LIGGETT VECTOR BRANDS LLC
 
 




By:
 
/s/ John R. Long
 
 
John R. Long
Vice President, General Counsel and Secretary
 
 
 













--------------------------------------------------------------------------------

Exhibit 10.1



The foregoing letter agreement
is consented and agreed to as
of the date first above written.
 
 




By:
 
/s/ Ronald J. Bernstein
 
 
Ronald J. Bernstein





Vector Group Ltd.
(as to Sections 3(c), 3(d), 3(f) and 7 only)
 
 
 
By:
 
/s/ J. Bryant Kirkland III
 
 
J. Bryant Kirkland III
Vice President, Treasurer & Chief Financial Officer







